Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 02/11/2020 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement simply cites “List of all IBM related dockets, 2020, which does constitute a list of documents to be considered and no copies of any documents have been provided.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,614,918. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations recited in claims 1-20 of the instant application are also recited in claims 1-18 of the ‘918 patent, which recites additional limitations and some slightly different arrangements of the same limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “applying, responsive to determining that the user is not authenticated, an electrical current…”  However, there is no previous recitation of a determination regarding authentication.  Therefore, the claim lacks antecedent basis for the condition of “responsive to determining…”
Claims 2-14 are rejected based on their dependencies on claim 1.
Claim 15 recites the limitation “apply, responsive to determining that the user is not authenticated, an electrical current…”  However, there is no previous recitation of a determination regarding authentication.  Therefore, the claim lacks antecedent basis for the condition of “responsive to determining…”
Claims 16-19 are rejected based on their dependencies on claim 15.
Claim 17 further recites the limitation “wherein heating of the substance comprises…”  However, neither claim 17 nor claim 15 recites a step of “heating the substance.”  Therefore, this limitation lacks sufficient antecedent basis in the claims.  For the purpose of applying art, the examiner will interpret this limitation as “wherein applying an electrical current comprises…”
Claim 20 recites the limitation “apply, responsive to determining that the user is not authenticated, an electrical current…”  However, there is no previous recitation of a determination regarding authentication.  Therefore, the claim lacks antecedent basis for the condition of “responsive to determining…”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5, 8-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altschul, US Patent Application Publication No. 2015/0343144 in view of Uhland, US Patent Application Publication No. 2010/0185143.
As per claim 1, Altschul teaches a method comprising: monitoring, by a circuit of a delivery device, the delivery device containing a substance encapsulated in a mesh the delivery device being ingested by a user (see paragraph 0043; the electronics module of the smart pill monitors various data such as patient id, provider id etc. which can all be used as an authentication signal; paragraph 0158 describes the pill in the form of a flex circuit, printed and rolled to encase the substance. The broadest reasonable interpretation of a mesh encapsulating the substance encompasses this flex circuit encapsulating the substance); (see paragraph 0030; received data and identifying data stored in the smart pill are analyzed to control dispensing of the substance); and preventing release, responsive to determining that the user is not authenticated, the substance reducing an effectiveness of the substance due to the substance not being released in the body of the user (see paragraphs 0072 – if patient is unauthorized, bioactive substance prevented from being released).  Altschul further teaches neutralizing the substance through heating (see paragraph 0020; using temperature to neutralize the active ingredient).  However, Altschul does not explicitly teach reducing an effectiveness of the substance by applying an electrical current to the mesh containing the substance.  
Uhland teaches applying an electrical current to a drug delivery device to reduce an effectiveness of a substance contained within the delivery device (see paragraph 0096), wherein the 
As per claim 2, Altschul and Uhland teaches the method of claim 1 as described above.  Altschul further teaches determining whether the user is authenticated is performed by a radio frequency identification (RFID) circuit of the delivery device (see paragraph 0184).
As per claim 5, Altschul and Uhland teaches the method of claim 1 as described above.  Altschul further teaches determining that the user is not authenticated further comprises: determining that the delivery device has been ingested by the user (see paragraph 0051; upon ingesting, listening for signals); and determining that a predetermined time period has elapsed since ingestion of the delivery device without authentication occurring (see paragraph 0051).
As per claim 8, Altschul and Uhland teaches the method of claim 1 as described above.  Altschul further teaches receiving, as a part of the monitoring, an authentication signal and an identifier from the delivery device, wherein the authentication signal includes a private encryption key associated with the user. (see paragraphs 0176-0177).
As per claim 9, Altschul and Uhland teaches the method of claim 8 as described above.  Altschul further teaches the identifier is stored within the delivery device, and the identifier stored within the delivery device is a public encryption key associated with the user (see paragraphs 0176-0177).
As per claim 10, Altschul and Uhland teaches the method of claim 9 as described above.  Altschul further teaches determining whether the user is authenticated includes matching the private encryption key with the public encryption key (see paragraphs 0176-0177).
As per claim 11, Altschul and Uhland teaches the method of claim 9 as described above.  Altschul further teaches the authentication signal is received from an authentication device associated with the user (see paragraph 0158; device that communicates with the pill is associated with the patient).
As per claim 12, Altschul and Uhland teaches the method of claim 11 as described above.  Altschul further teaches the authentication device is configured to be worn by the user (see paragraph 0158; a smartphone which can be worn in the pocket of a user).
As per claim 13, Altschul and Uhland teaches the method of claim 11 as described above.  Altschul further teaches the authentication device is implanted within the user (see paragraph 0142; discloses that a glucose monitor can be the device in communication with the delivery device and that in some embodiments the device can be an implantable device).
As per claim 14, Altschul and Uhland teaches the method of claim 1 as described above.  Altschul further teaches the substance is a medication (see paragraph 0043).
Claims 15-16 and 20 recite substantially similar computer product and system claims as method claims 1-2 and, as such, are rejected for similar reasons as given above.
As per claim 18, Altschul and Uhland teaches the product of claim 15 as described above.  Altschul further teaches the program instructions are stored in the at least one computer readable storage device in a data processing system, and wherein the program instructions are transferred over a network from a remote data processing system. (see paragraph 0120-0121).
As per claim 19, Altschul and Uhland teaches the product of claim 15 as described above.  Altschul further teaches the program instructions are stored in the at least one computer readable . 

22.	Claims 3-4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altschul, US Patent Application Publication No. 2015/0343144 in view of Uhland, US Patent Application Publication No. 2010/0185143 and further in view of Zdeblick, US Patent Application Publication No. 2014/0051965.
As per claim 3, Altschul and Uhland teaches the method of claim 1 as described above.  Altschul does not explicitly teach applying the electric current comprises discharging a capacitor into a mesh configured to encapsulate the substance.  As explained above, Uhland teaches applying an electric current to an encapsulated substance.  However, it is not explicitly clear how the current is applied.  Zdeblick teaches an encapsulated drug delivery device including a mesh encapsulating a substance and applying an electric current by discharging a current into the mesh (see paragraph 0228).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this means of electric discharge to the combined system of Altschul Uhland with the motivation of more carefully protecting against drug overdose (see paragraphs 0007-0010 of Altschul).
As per claim 4, Altschu, Uhland and Zdeblick teaches the method of claim 3 as described above.  As noted above, neither Altschul nor Uhland explicitly explicitly make clear the properties of a “mesh” that encapsulates the substance.  Zdeblick further teaches the mesh comprises an electrically conductive mesh (see paragraphs 0228).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this mesh to the combined system of Altschul Uhland for the reasons given above with respect to claim 3.
Claim 17 recites substantially similar computer product limitations to method claim 3 and, as such, is rejected for similar reasons as given above.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altschul, US Patent Application Publication No. 2015/0343144 in view of Trovato, US Patent Application Publication No. 2013/0345505.
As per claim 6, Altschul and Uhland teaches the method of claim 5 as described above.  Altschul does not explicitly teach determining that the delivery device has been ingested by the user includes determining that a closed circuit exists between a plurality of electrical contacts of the delivery device.  Trovato teaches determining that a delivery device has been ingested by a user by determining that a closed circuit exists between a plurality of electrical contacts of the delivery device (see paragraphs 0035-0036). Trovato further teaches communicating information regarding the ingesting of the delivery device (see paragraph 0062).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this element to the system of Altschul with the motivation of providing timing information to a caregiver or user in case it is forgotten when the pill was taken (see paragraph 0062 of Trovato).
As per claim 7, Altschul, Uhland, and Trovato teaches the method of claim 8 as described above.  As noted above, Altschul does not explicitly teach the closed circuit.  Trovato further teaches he closed circuit is caused by saliva of the user (see paragraphs 0035-0036).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this element to the system of Altschul for the reasons given above with respect to claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Euliano, US Patent No. 10,521,561, discloses an encapsulated substance, ingested by a user, that 	communicates with an external device.
O’Reilly, International Publication No. WO 2014/151929, discloses a smart medication 	administration system with means for preventing release of the medication.
PR Newswire, Innovations in Smart Pills, provides an overview of electronically controlled, 	ingestible medication dispensers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770. The examiner can normally be reached Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626